Citation Nr: 0330625	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran had active service from December 1942 to August 
1946.  He also had periods of active duty for training from 
July 1951 to September 1966.  The veteran died in December 
1990.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO), which found that new and 
material evidence had been submitted to reopen a claim for 
DIC under the provisions of 38 U.S.C.A. § 1151, and denied 
the claim on the merits after de novo review.  

The Board notes that irrespective of the October 2001 RO 
determination reopening the appellant's claim, it will 
adjudicate the initial issue of new and material evidence in 
the first instance, because this initial issue determines 
the Board's jurisdiction to reach the underlying claim and 
to adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  
As the RO adjudicated de novo a reopened claim in the 
decision on appeal, the appellant is not prejudiced by the 
Board's own de novo adjudication at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A January 1999 Board decision denied DIC under the 
provisions of 38 U.S.C.A. § 1151. 

3.  Evidence added to the record since the January 1999 
Board decision denying DIC under the provisions of 
38 U.S.C.A. § 1151 is relevant and, when viewed in 
conjunction with the evidence previously of record, is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.

4.  The preponderance of the competent medical evidence 
demonstrates that medication provided by VA was not the 
proximate cause of the veteran's death in December 1990, 
that there was no fault on the part of VA in providing the 
medication, and that the veteran's death did not result from 
an unforeseen event.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1999 Board decision 
denying DIC under the provisions of 38 U.S.C.A. § 1151 is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151 is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107) (West 2002).  VA has issued 
final regulations to implement these statutory changes.  See 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussion in the 
February 2002 SOC adequately informed her of the information 
and evidence needed to substantiate her claim for DIC under 
38 U.S.C.A. § 1151 and complied with VA's notification 
requirements.  The SOC also informed the appellant of the 
VCAA and its implementing regulations, including that VA 
would assist the appellant in obtaining government or 
private medical or employment records, provided that the 
appellant sufficiently identified the records sought and 
submitted releases as necessary.  She was notified and aware 
of the evidence needed to substantiate her claim and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  The RO has obtained the veteran's service medical 
and VA post-service medical records, including the records 
of his terminal hospitalization.  The appellant has not 
indicated there are additional medical records available to 
substantiate her claim.

As to any duty to provide an opinion addressing the question 
of whether VA treatment caused the veteran's aspiration 
pneumonia, sepsis or death, the Board notes that, in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

In the present case, VA has obtained medical opinions as to 
whether VA treatment caused the veteran's aspiration 
pneumonia, sepsis or death.  As noted, the appellant has not 
indicated there is additional medical evidence available to 
substantiate her claim.  Under these circumstances, there is 
no duty to provide an additional opinion with regard to the 
claim for DIC under 38 U.S.C.A. § 1151.  Id.; see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a Veterans Claims Assistance Act of 2000 (the VCAA) duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  

In the present case, a February 2002 Statement of the Case 
(SOC) informed the appellant of the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1).  The SOC also informed 
the appellant that if VA did decide the claim prior to the 
expiration of the one-year period, and the appellant 
subsequently submitted information and evidence within one 
year of the date of the request, VA must readjudicate the 
claim.  `

The Board finds that the appellant waived the remainder of 
her statutory one-year period for a response, and concludes 
that adjudication of the veteran's claim at this time is 
appropriate.  An April 2002 statement in lieu of a VA Form 
646 and a September 2003 brief failed to identify any 
sources of additional outstanding evidence, or indicate that 
the appellant was in the process of obtaining additional 
evidence.  The statement and brief argued that the Board 
should grant the claimed benefit based on the evidence 
already of record.  They implied that no additional evidence 
was available and implicitly waived the remainder of the 
one-year statutory period.  

In addition, in August 2003 correspondence supporting a 
motion for an advance on the docket, the appellant's son 
stated that she had Alzheimer's disease and he doubted that 
she had compiled any new evidence.  An attached medical 
statement provides that March 2002 psychiatric evaluation of 
the appellant resulted in findings consistent with cognitive 
problems associated with small blood vessel changes in her 
brain and Alzheimer's disease.  

Factual Background 

The appellant continues to contend that VA treatment caused 
the veteran's death from aspiration pneumonia.  The 
appellant has offered contentions in various pieces of 
correspondence submitted to the RO, as well as during an 
August 1998 hearing in connection with an earlier claim.  
The Board will address her contentions together for the sake 
of clarity.  She asserts that while in a VA medical center, 
the veteran was given too much psychotropic medication, 
causing prolonged sedation and fluid retention, which led to 
his fatal aspiration pneumonia.  She claims that he was 
receiving constant dosages of Haloperidol during the period 
from September 1989 until his death in December 1990, and 
points out that aspiration pneumonia may result directly 
from taking Haloperidol.  She has submitted excerpts of the 
medical literature indicating that the use of Haloperidol 
may produce fatalities in some patients as a result 
aspiration pneumonia brought about by the impact of 
dehydration, lethargy and reduced pulmonary ventilation.  

The appellant also contends that overmedication caused the 
veteran's parkinsonism and neuroleptic malignant syndromes.  
She also stated that veteran was allergic to Coumadin and 
Mellaril.  She went on to remark that Mellaril and Haldol 
are closely related medications; that the veteran had 
suffered fluid retention from taking Mellaril; that Mellaril 
had nevertheless been administered during January 1990; and 
that use of Haldol had been continued throughout the time 
that the veteran was treated by VA.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The death certificate shows that the veteran died on 
December [redacted], 1990, at age 67, from cardiopulmonary arrest, 
due to (or as a consequence of) complications of sepsis.  
Other significant conditions contributing to death, but 
unrelated to the immediate cause of death were severe 
dementia and neurological impairments.  An autopsy was 
performed and was restricted to the head only; it revealed 
that the veteran had Alzheimer's disease.  At the time of 
his death, service connection was not in effect for any 
disability.

Associated with the claims folder are detailed clinical 
records of the veteran's treatment at VA medical facilities 
from April 1989 to December 1990.  Dementia was the primary 
condition treated during several periods of hospitalization.  
It was observed that the veteran experienced agitation, 
disorientation and confusion.  It was also noted that he had 
experienced deep vein thrombosis with pulmonary embolus in 
1977, and there had been evidence of thrombophlebitis and 
pulmonary embolus on admission to hospitalization in June 
1989.  Medications included Haldol and Coumadin, which were 
administered on a long-term basis, with Haldol discontinued 
during December 1990.

Medical history obtained upon the veteran's admission to a 
VA hospitalization in November 1989, included urinary 
retention from the use of Mellaril.  There are subsequent 
notations throughout VA clinical records indicating that the 
use of Mellaril produced urinary retention.  Other notations 
of medical history make no reference to any allergic 
reactions to the use of Coumadin or Haldol, and none were 
recorded in clinical records.  Medication administration 
entries relate that Mellaril was started on January 3, 1990 
and discontinued on January 8, 1990.  With the exception of 
the history of urinary retention reported in connection with 
the use of Mellaril, no specific allergic reactions to the 
administration of Mellaril were recorded in clinical 
records.

A report of the veteran's terminal hospitalization indicates 
that he had been admitted to the medical service on transfer 
from a nursing home where he had been cared for since 
November 1989.  It was noted that the veteran had a history 
of chronic progressive dementia.  The etiology of dementia 
was unclear but diagnostic possibilities had included 
central pontine dysfunction, myelinolysis, Jakob-
Creutzfeldt's disease, and Alzheimer's disease.  It was 
stated that the veteran had been on chronic Haldol therapy 
which led to severe Parkinsonism and that he was switched to 
clonazepam and lorazepam which led to oversedation.  He had 
recently been started on Sinemet and bromocriptine, both of 
which had also recently been discontinued.

It was indicated that the veteran had suffered from 
recurrent urinary tract infection and recurrent pneumonia.  
He had been treated with a multiple antibiotic regimen, most 
recently ciprofloxacin from 11/19 to 12/11.  The veteran had 
been transferred to the medical service because of a 
decreased level of consciousness and an inability to take 
oral medications or fluids.  On admission, he was found to 
be agitated, combative, and calling out and making semi- 
purposeful conversation.  He was also found to be dehydrated 
and thought to have pneumonia.  There was a question as to 
whether he was overmedicated.

The veteran was given intravenous fluids, and was started on 
intravenous Unasyn for coverage of potential aspiration 
pneumonia.  He was taken off all sedating medications.  He 
was seen by the neurology service for management of his 
benzodiazepine.  The veteran at first did well and returned 
to his baseline dementia.  Despite an apparent improvement 
in his admitting symptoms, he was pronounced dead on 
December [redacted], 1990.  It was stated that the probable cause of 
death was aspiration pneumonia.  Secondarily, it was noted 
that the veteran had end-stage Alzheimer's disease.

In a report dated in July 1995, offered in connection with 
an earlier claim for DIC under 38 U.S.C.A. § 1151, a VA 
physician and pyschopharmacologist verified having reviewed 
the veteran's claim folder and medical records.  It was 
stated that the purpose of the review was to evaluate the 
records from June 6, 1989 to December [redacted], 1990 to determine 
if medications prescribed by VA caused or contributed to the 
veteran's death.  The physician's opinion follows:

"The records from 1989 revealed a number of 
hospitalizations and nursing home placements as 
well as evaluations in dealing with a major 
illness of chronic dementia, of which the etiology 
was unclear, but was presumed to be probable 
Alzheimer's disease.  During the last year of this 
patient's life, he had a number of contributing 
medical disorders which led to his physical as 
well as mental deterioration.  He received a 
number of psychotropic medications during that 
period, which included haloperidol, clonazepam, 
lorazepam, and carbamazepine.  These medications 
were prescribed in an effort to control behavior 
that was a result of the progressive dementia, 
which caused increased agitation and inappropriate 
behaviors.  According to the record, he was 
extremely sensitive to psychotropic medications 
and at least during the 1989 to early 1990 period, 
it was noted that he was at some point excessively 
drowsy on psychotropic medications and attempts 
were made to minimize his psychotropic drug use.  
When he was admitted from an outside nursing home 
to our Intermediate Care Unit in September 1990, 
he was on essentially smaller doses of clonazepam, 
0.5 mg in the morning and 1 mg every evening and 
p.r.n. dose of haloperidol.  Significant on that 
admission and significant medically for the last 
six to eight months of his life was the diagnosis 
of recurrent pneumonias that repeatedly required 
aggressive antibiotic treatment.  Because of 
increased agitation related to worsening dementia, 
the Haldol was increased reportedly to 2 mg twice 
at day.  In the November 1990 admission to the 
Nursing Home, the patient developed some fairly 
severe Parkinsonized symptoms, probably as a 
result of the Haldol prescription and in fact 
Haldol was stopped on 7 December 1990, after 
having been reduced a number of weeks previously.  
In the interim, the patient's infectious process 
again continued to be a problem, with three out of 
four blood cultures being positive, indicating a 
septic condition on 30 November 1990.  Despite 
Haldol being stopped on 7 December 1990, his 
condition continued to deteriorate.  He was 
treated with small doses of lorazepam at 1 mg 
three times a day to treat agitation.  That was 
also discontinued prior to his transfer to the 
Medical Service on 20 December 1990.

The patient expired on [redacted] December 1990 from 
cardiopulmonary arrest in the face of sepsis and 
pneumonia.  The autopsy revealed essentially end-
sage Alzheimer's disease.

In reviewing the records, my opinion is that this 
patient suffered from severe end-stage Alzheimer's 
disease and the cause of death, as verified by the 
records, included complications of Alzheimer's 
disease including recurrent pneumonia and sepsis.  
Although the record reveals that there are times 
in his treatment when he appeared to be over-
sedated, there is no evidence that this over-
sedation was temporally related to his final cause 
of death, which essentially was a result of 
complications of his Alzheimer's disease and 
pneumonia.  In fact, efforts were made to diminish 
the amount of sedation that was needed, which was 
tempered by the patient's increasing problems with 
agitation as his dementia progressed.  The 
evidence in the record in my opinion seems to 
indicate that psychotropic medication did not 
contribute to and certainly did not cause the 
death of this patient.  Again, there is evidence 
that he exhibited side effects to psychotropic 
medications such as some over-sedation and 
Parkinsonian-like side effects previously 
specifically from Haldol, but in the face of the 
overwhelming infectious process that seemed to be 
going on in this patient as well as the 
progressive dementia as documented by the autopsy 
report of Alzheimer's disease, it would be 
unlikely that the psychotropic medicine that he 
was given would in any way be considered a 
contributing factor to his death."

A September 1996 remand from the Board, in connection with 
the earlier claim for DIC under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death, directed the physician who had 
reviewed the claims folder in July 1995 to respond to the 
following question: is it at least as likely as not that the 
administration of psychotropic medications to control the 
veteran's dementia caused, precipitated or otherwise 
contributed to the veteran's death from aspiration 
pneumonia?  The physician's response, contained in a report 
dated in December 1996, follows:

"I have reviewed the claims folder and clinical 
record of Mr. [redacted], who died on December [redacted], 
1990, and my original report of 7/19/95.  My 
opinion as to the role of psychotropic drugs as to 
the cause of death or as contributing to death has 
remained unchanged.  This patient suffered from 
severe Alzheimer's disease, verified by autopsy. 
He had a history of numerous pneumonias and died 
of overwhelming sepsis as a result of these 
infections.  Neuroleptics and antipsychotic 
medications, as well as other psychotropic drugs, 
were used in the final stages of his illness to 
deal with behavioral problems and there was no 
evidence that they in any way contributed to his 
final demise of succumbing to his neurological 
illness of Alzheimer's disease and overwhelming 
sepsis.

As I noted in my previous report, which gave a 
more detailed summary of the events prior to his 
death, neuroleptic medications were, in fact, 
being withdrawn and were at minimal levels prior 
his death and in the months preceding his death.

It should be noted that patients with Alzheimer's 
disease do not die from Alzheimer's disease.  They 
most commonly die from complications of 
Alzheimer's disease related to sepsis, infections 
and complications from falls.  In view of this, 
Mr. [redacted]'s death was consistent with a 
patient who has suffered from severe neurological 
deficit of Alzheimer's disease, inability to care 
for himself and increased susceptibility to 
infections.  His death is consistent with severe 
Alzheimer's disease and not with a drug-induced 
contribution to death.

In summary, I again reiterate my opinion of 
7/19/95. I feel that Mr. [redacted]'s death is 
consistent with end-stage Alzheimer's disease and 
inconsistent with any contribution of psychotropic 
drugs significantly adding to his mortality."

The appellant has submitted copies of numerous articles from 
scientific research publications discussing treatment of 
aspiration pneumonia and side effects of antipsychotic 
medications.  It was indicated that an individual's 
idiosyncratic reaction to neuroleptic therapy could produce 
neuroleptic malignant syndrome, a condition which could 
sometimes be fatal because of various associated 
complications, including aspiration pneumonia.  

In a March 1997 statement, the veteran's stepson stated that 
he had observed the veteran in a room at a VA nursing home 
and that he had died in neglectful circumstances. 

Based on the foregoing evidence, a January 1999 Board 
decision denied DIC under the provisions of 38 U.S.C.A. 
§ 1151.  The Board found that the medication regimen 
provided by VA did not cause or result in an increase in 
severity of the veteran's fatal sepsis or fatal aspiration 
pneumonia, and did not aid or lend assistance to the 
production of death. 

Evidence received since the January 1999 Board decision 
includes additional copies of excerpts from medical 
publications and additional contentions from the appellant.  

In May 2001 correspondence, J.G-L., Pharm.D., Assistant 
Professor of Clinical Pharmacy, remarked that she had been 
asked by the appellant to consider whether the veteran's 
drug regimen might have contributed to his death due to 
aspiration pneumonia.  Dr. J.G-L. stated that searches of 
medical literature from 1966 to 2000, using Medline, EMBASE 
and the Cochran database revealed no cases of reports of 
drug-induced aspiration pneumonia.  

Dr. J.G-L. reviewed causes of aspiration pneumonia.  She 
noted that at the time of the veteran's June 1989 admittance 
to the VAMC, he exhibited two well-established risk factors 
for aspiration pneumonia: increased age and changed mental 
status (Alzheimer's).  She noted that impaired consciousness 
also increased a patient's risk of aspiration, and that the 
veteran was on a formidable list of drugs at the time of his 
death that may have contributed to over-sedation and in turn 
possibly increased the risk of aspiration.  She noted that 
many of the drugs the veteran was on at the time of his 
death exhibited additive and synergistic central nervous 
system depression.  The veteran's central nervous system 
depression may have increased the risk for aspiration due to 
a decreased consciousness and decreased respiratory drive.  
Dr. J.G-L. observed that there were 10 accounts in the 
veteran's medical records that he was being overmedicated 
with sedating drugs, from July 7, 1989 to October 1, 1990.  

Dr. J.G-L. stated that she found no documentation in the 
medical literature supporting drug-induced aspiration 
pneumonia.  However, based on the pharmacological properties 
of the drugs the veteran was taking and the risk factors for 
aspiration pneumonia, the possibility of drug-induced 
disease was possible and should be considered.  

Legal Analysis

New and Material Evidence

The January 1999 Board decision denying DIC under the 
provisions of 38 U.S.C.A. § 1151 is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7104 (West 2002).  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim which has been denied.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Furthermore, the Federal Circuit has indicated that 
evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to 
alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 
1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  The 
veteran's pending claim was filed prior to that date and 
these changes are not applicable in this case.

The Board observes that what was missing at the time of the 
January 1999 Board decision denying DIC under the provisions 
of 38 U.S.C.A. § 1151 was competent medical evidence 
essentially showing that medication provided by VA caused 
the veteran's death.  The Board finds that the appellant has 
since submitted new evidence, consisting of the May 2001 
opinion from Dr. J.G-L., that is material to her claim for 
DIC under the provisions of 38 U.S.C.A. § 1151.  

The Board observes that the May 2001 opinion from Dr. J.G-L. 
is new within the meaning of the cited legal authority, 
because it is not cumulative of previously considered 
evidence and is relevant.  The Board observes that it is 
material because it provides a more complete picture of the 
circumstances surrounding the veteran's death, within the 
meaning of Hodge, supra.  When viewed with the evidence 
already of record (the veteran's terminal hospital records), 
it contributes to a more complete picture of the 
circumstances surrounding the veteran's death.  

As the Federal Circuit has clearly stated that new and 
material evidence does not have be of such weight as to 
change the outcome of the prior decision, Hodge, supra, the 
Board finds that the new May 2001 opinion from Dr. J.G-L. is 
significant enough that it must be considered in order to 
fairly decide the merits of the appellant's claim.  
Therefore, it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the Board is 
required to reopen the previously denied claim for DIC under 
the provisions of 38 U.S.C.A. § 1151.  

DIC Under the Provisions of 38 U.S.C.A. § 1151

As the appellant filed her application to reopen a claim for 
DIC under 38 U.S.C.A. § 1151 in May 2001, the statute and 
implementing regulation currently in effect for adjudicating 
such claims are in effect.  Specifically, effective October 
1, 1997, 38 U.S.C.A. § 1151 was amended by the United States 
Congress. See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown: (1) 
disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that 
there was an element of fault on the part of VA in providing 
the treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1151.  

In so finding, the Board notes that the evidence of record 
fails to show that medication provided by VA was the cause 
of the veteran's death, or that there was an element of 
fault on the part of VA in providing the medication or that 
the veteran's death resulted from an unforeseen event.  38 
U.S.C.A. § 1151(b).

The Board recognizes the contentions made by the appellant 
that VA overmedication resulted in the veteran's death.  
However, as a layperson, the appellant is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, supra.  Thus, her 
own assertions do not constitute competent medical evidence 
that medication provided by the VA caused the veteran's 
aspiration pneumonia, sepsis or death.  Similarly, the 
allegations offered by the veteran's stepson do not 
constitute competent medical evidence that medication 
provided by the VA caused the veteran's aspiration 
pneumonia, sepsis or death.

The Board also recognizes the various medical texts 
submitted by the appellant.  The question of whether medical 
texts are sufficient to support a VA claim has been 
considered by the Court of Appeals for Veterans' Claims, and 
the rule that has evolved is that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish the nexus element.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996), 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Sacks v. 
West, 11 Vet. App. 314 (1998).  The articles submitted by 
the appellant do not address any facts shown in the 
veteran's hospital records.  Therefore, the Board concludes 
that these general articles do not show to any degree of 
specificity a relationship or connection between the 
veteran's death and the medication provided by VA care-
givers.

The Board notes that the May 2001 statement submitted by Dr. 
J.G-L. constitutes probative evidence in favor of the 
appellant's claim that overmedication by VA resulted in the 
veteran's death.  Dr. J.G-L. is a medical professional and 
her opinion refers to some specific details in the veteran's 
hospitalization records.  However, her ultimate opinion is 
inconclusive; she observes only that drug-induced disease 
was possible in the veteran's case and should be considered.  
She does not proffer an opinion as to the likelihood of this 
scenario.  The inconclusive nature of her opinion limits its 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil, supra; Libertine, supra.  At that same 
time, the remainder of her own report further qualifies this 
already inconclusive opinion by twice noting that she had 
found no documentation in the medical literature dated from 
1966 to 2000 demonstrating drug-induced aspiration 
pneumonia.  Nevertheless, her notation of 10 accounts in the 
pertinent medical records regarding the veteran being 
overmedicated with sedative drugs supports the appellant's 
claim.  Moreover, the contemporaneously recorded medical 
findings include a reference to chronic Haldol therapy 
leading to Parkinsonism and an observations upon admission 
to his terminal hospitalization that it was thought he had 
pneumonia and a question of whether he was overmedicated. 

The Board finds that the probative value of Dr. J. G-L.'s 
opinion is outweighed by the contrary evidence of record.  
The 1995 and 1996 VA medical were set forth by a physician 
and pyschopharmacologist and are based on a review of the 
veteran's records.  Although they were offered prior to Dr. 
J.G-l.'s May 2001 statement, the two VA medical opinions 
nevertheless address the salient facts in the veteran's 
terminal hospital records, specifically that at times he 
appeared over medicated.  In addition, the two VA opinions 
review the veteran's medical records in much more detail 
than does Dr. J.G-L.'s opinion.  Most significantly, the two 
VA medical opinions express an unequivocal opinion against 
the appellant's claim, that the veteran's psychotropic 
medical did not contribute to or cause the veteran's death.  
It was specifically concluded that, while there was evidence 
that the veteran exhibited side effects to psychotropic 
medications such as some over-sedation and Parkinsonian-like 
side effects previously specifically from Haldol, in the 
face of the overwhelming infectious process that seemed to 
be going on in this patient as well as the progressive 
dementia as documented by the autopsy report of Alzheimer's 
disease, it was unlikely that the psychotropic medicine that 
the veteran was given would in any way be considered a 
contributing factor to his death.  In an addendum, the 
physician/pharmacologist noted that the veteran's 
neuroleptic medications were being withdrawn and were at 
minimal levels prior to his death and in the months 
preceding his death.  The Board finds that these VA 
opinions, which were preceded by a thorough review of all of 
the relevant medical records in the claims file, supported 
by a detailed rationale, and which clearly weigh against the 
contended causal relationships, are far more probative than 
the rather speculative opinion of Dr. J.G-L. as to whether 
overmedication by VA caused the veteran's aspiration 
pneumonia, sepsis or death.  

As the preponderance of the evidence is against the claim 
for DIC under the provisions of 38 U.S.C.A. § 1151, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

New and material evidence having been received, the 
appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1151 is reopened; to this extent only, the 
appeal is granted.

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151 is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



